                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

 NORTH AMERICAN COMPANY FOR
 LIFE AND HEALTH INSURANCE,
                                                NO. 4:20-cv-00112-FL
                        Plaintiff,

                v.

 CHRISTOPHER WHITE,

                        Defendant.


                                           ORDER

       UPON CONSIDERATION of the Clerk’s Entry of Default (Dkt. 7), Plaintiff North

American Company for Life and Health Insurance’s Motion for Entry of Default Judgment (Dkt.

10), Plaintiff’s Memorandum in Support of Motion for Entry of Default Judgment (Dkt. 11), and

the Declaration of Plaintiff’s representative, Taryn Maurer (Dkt. 9) demonstrating that there were

material misrepresentations in Defendant Christopher White’s application for life insurance that

led to the issuance of the policy that is the subject of this action (the “‘156 Policy”) and that

Defendant is not an infant, incompetent person, or in the military service of the United States, IT

IS HEREBY ORDERED that plaintiff's motion Entry of Default Judgment (Dkt. 11) is

GRANTED.

       The clerk is DIRECTED to enter a separate judgment of default pursuant to Rule 55(b)

(2) and 58(a) of the Federal Rules of Civil Procedure for Defendant’s failure to plead or

otherwise defend this action, providing: (i) that that the policy that is the subject of this action

(the “‘156 Policy”) is rescinded and thus void ab initio due to Defendant’s material

misrepresentation in the application; and (ii) that no rights or benefits are payable to any person

relating to the ‘156 Policy.



           Case 4:20-cv-00112-FL Document 12 Filed 12/11/20 Page 1 of 2
SO ORDERED, this the 11th day of December, 2020.


                                 ____________________________
                                 The Honorable Louise W. Flanagan
                                 United States District Court Judge




                              2
  Case 4:20-cv-00112-FL Document 12 Filed 12/11/20 Page 2 of 2
